
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 704
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2012
			Mr. McDermott (for
			 himself, Ms. Schakowsky,
			 Mr. Rush, Mr. Hinchey, Mr.
			 Grijalva, Ms. Norton,
			 Ms. Speier,
			 Ms. Lee of California,
			 Ms. McCollum,
			 Mr. Filner,
			 Mr. Olver,
			 Mr. Berman,
			 Mr. Moran,
			 Ms. Moore,
			 Mr. Cohen,
			 Mr. Schock,
			 Mr. Jackson of Illinois, and
			 Mr. McGovern) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commending Rotary International and others
		  for their efforts to prevent and eradicate polio.
	
	
		Whereas polio is a highly infectious disease that
			 primarily affects children and for which there is no known cure;
		Whereas polio can leave survivors permanently disabled
			 from muscle paralysis of the limbs and occasionally leads to a particularly
			 difficult death through the paralysis of respiratory muscles;
		Whereas polio was once one of the most dreaded diseases in
			 the United States, killing thousands annually in the late 19th and early 20th
			 centuries and leaving thousands more with permanent disability, including the
			 32nd President of the United States, Franklin Delano Roosevelt;
		Whereas severe polio outbreaks in the 1940s and 1950s
			 caused panic in the United States, as parents kept children indoors, public
			 health officials quarantined infected individuals, and the Federal Government
			 restricted commerce and travel;
		Whereas 1952 was the peak of the polio epidemic in the
			 United States, with more than 57,000 people affected, 21,000 of whom were
			 paralyzed and 3,000 of whom died;
		Whereas safe and effective polio vaccines, including the
			 Inactivated Polio Vaccine (commonly known as “IPV”), developed in 1952 by Jonas
			 Salk, and the Oral Polio Vaccine (commonly known as “OPV”), developed in 1957
			 by Albert Sabin, rendered polio preventable and contributed to the rapid
			 decline of polio incidence in the United States;
		Whereas polio, a preventable disease that the United
			 States has been free from since 1979, still needlessly lays victim to children
			 and adults in several countries where challenges such as active conflict and
			 lack of infrastructure hamper access to vaccines;
		Whereas the eradication of polio is the highest priority
			 of Rotary International, a global association that was founded in 1905 in
			 Chicago, Illinois, is currently headquartered in Evanston, Illinois, and has
			 1,200,000 members in more than 170 countries;
		Whereas Rotary International and its members (commonly
			 known as “Rotarians”) have contributed more than $1,000,000,000 and volunteered
			 countless hours in the global fight against polio;
		Whereas the Federal Government is the leading public
			 sector donor to the Global Polio Eradication Initiative and provides technical
			 and operational leadership to this global effort through the work of the
			 Centers for Disease Control and the United States Agency for International
			 Development;
		Whereas Rotary International, the World Health
			 Organization, the United States Government, the United Nations Children's Fund
			 (commonly known as “UNICEF”), and the Bill and Melinda Gates Foundation have
			 joined together with national governments to successfully reduce cases of polio
			 by more than 99 percent since 1988, from 350,000 reported cases in 1988 to
			 fewer than 700 reported cases in 2011;
		Whereas polio was recently eliminated in India and is now
			 endemic only in Nigeria, Pakistan, and Afghanistan; and
		Whereas the eradication of polio is imminently achievable
			 and will be a victory shared by all of humanity: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends Rotary International and others
			 for their efforts in vaccinating children around the world against polio and
			 for the tremendous strides made toward eradicating the disease once and for
			 all;
			(2)encourages the
			 international community of governments and non-governmental organizations to
			 remain committed to the elimination of polio; and
			(3)encourages
			 continued commitment and funding by the United States Government to the global
			 effort to rid the world of polio.
			
